Citation Nr: 0102712	
Decision Date: 01/30/01    Archive Date: 02/02/01

DOCKET NO.  99-22 266A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


ATTORNEY FOR THE BOARD

Richard A. Cohn, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1970 to February 
1972.  The appellant is the veteran's mother.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1999 rating decision of the 
Department of Veterans' Affairs (VA) Regional Office in 
Chicago, Illinois (RO) which denied the appellant's claim for 
entitlement to service connection for the cause of the 
veteran's death.


FINDINGS OF FACT

1.  The veteran's Certificate of Death establishes that he 
died on May [redacted] 1999; the immediate cause of death was a 
myocardial infarction due to or as a consequence of vascular 
disease.

2.  At the time of the veteran's death he was service 
connected for the following:  post-traumatic stress disorder 
with nicotine dependence, evaluated as 30 percent disabling; 
peripheral vascular disease status post below knee 
amputation, evaluated as 40 percent disabling, and; 
peripheral vascular disease of the right lower extremity, 
evaluated as 40 percent disabling.

3.  There is competent medical evidence of a nexus or 
relationship between the cause of the veteran's death and a 
service-connected disability.


CONCLUSION OF LAW

The veteran's service-connected vascular disease caused or 
contributed substantially or materially to death.  
38 U.S.C.A. §§ 1310-18, 5107 (West 1991); 38 C.F.R. § 3.312 
(2000).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Appellant claims entitlement to benefits resulting from the 
death of her veteran son.  She asserts that her son's 
peripheral vascular disease was an indirect but substantial 
cause of his death because it contributed materially to his 
developing a myocardial infarction which was listed as the 
immediate cause of death.

Procedurally, this appeal is developed fully and ready for 
Board adjudication.  The RO has verified the veteran's period 
of service; there is no issue as to the substantial 
completeness of the appellant's application for VA benefits; 
the RO has requested and associated with the claims file all 
available service and postservice medical records pertinent 
to this appeal; VA is unaware of other unrequested records 
pertinent to this appeal, and; the evidence is sufficient to 
permit the Board to proceed with appellate review.  See 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096, (2000).

A surviving parent of a qualifying veteran who died of a 
service-connected disability is entitled to receive certain 
VA benefits.  38 U.S.C.A. §§ 1310-18 (West 1991); 38 C.F.R. 
§ 3.312 (2000).  The cause of a veteran's death may be 
service connected when evidence shows that a disorder 
incurred or aggravated in service caused or substantially or 
materially contributed to cause death.  Id.  A service-
connected disability is the principal or primary cause of 
death when it singly or jointly with another disorder, caused 
death or was etiologically related to the immediate or 
underlying cause of death.  38 C.F.R. § 3.312(b).  A 
contributory cause of death is inherently unrelated to the 
principal cause.  38 C.F.R. § 3.312(c).  A service-connected 
disability contributed to death when evidence shows that it 
contributed substantially or materially to death, that it 
combined to cause death, or that it aided or lent assistance 
to the production of death.  38 C.F.R. § 3.312(c)(2).  
Service connection for the cause of death is not warranted 
when evidence shows only that a service-connected disorder 
casually shared in producing death.  Id.  Service connection 
also is appropriate for disability caused by a service-
connected disorder, or for the degree to which a service-
connected disorder aggravated a nonservice-connected 
disorder.  38 C.F.R. § 3.310(a) (1999); Allen v. Brown, 7 
Vet. App. 439, 448 (1995).

In this case, the revised certificate of death discloses that 
the veteran died on May [redacted], 1999 from a myocardial infarction 
due to or as a consequence of vascular disease.  The revised 
death certificate identifies no other disabilities 
contributing to death.

The record discloses that in January 1999 the RO granted 
service connection for the following:  post-traumatic stress 
disorder with nicotine dependence, evaluated as 30 percent 
disabling; peripheral vascular disease status post below knee 
amputation, left lower extremity, evaluated as 40 percent 
disabling, and; peripheral vascular disease of the right 
lower extremity, evaluated as 40 percent disabling.

Review of the claims file discloses no dispute over the facts 
of this case.  The only question for review here is whether 
appellant's claim is precluded by law.  The Board finds that 
it is not.  The Board acknowledges that medical evidence 
associated with the claims file attributes the veteran's 
vascular disease to tobacco use.  The Board also acknowledges 
that the appellant submitted her claim of entitlement to 
service connection for the cause of the veteran's death in 
May 1999, well after the effective date of a statutory 
provision relating to claims based upon effects of tobacco 
use.  See 38 U.S.C.A. § 1103 (precluding certain service 
connection claims for disorders arising from tobacco use).  
Nevertheless, the record shows that the veteran's vascular 
disease was service-connected before the § 1103 effective 
date and that it constituted a substantial and material cause 
of his death.  The Board can find no authority empowering VA 
to withdraw a properly determined grant of service connection 
or to withhold entitlement to benefits necessarily flowing 
therefrom.

In consideration of the foregoing, the Board finds that 
appellant is entitled to service connection for the cause of 
the veteran's death and that her claim is not barred by 
statute.


ORDER

The appeal is granted.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals


 

